Citation Nr: 1719392	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for fibromyalgia, to include as a result of exposure to ionizing radiation. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In that decision, the RO denied a claim of service connection for fibromyalgia. 

As for the issues of entitlement to service connection for PTSD and depression, they were the subject of a January 2017 notice of disagreement. While the Board's review of the claims file shows that the Agency of Original Jurisdiction (AOJ) is taking action on these issues (See VA letter, dated January 23, 2017), the Board has determined that they must be remanded as well because the claim of service connection for fibromyalgia is intertwined with these issues. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Consequently, these issues are listed on the title page and are addressed in the remand below. 

The Veteran testified before the undersigned at a September 2011 Board videoconference hearing. A transcript of the hearing is in the file and has been reviewed. 

This claim was remanded by the Board in January 2012. 

As addressed in the January 2012 remand, a claim of service connection for an intestinal disorder has been raised by the record at the September 2011 Board hearing, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a March 2017 opinion letter from Dr. G.H. addressing the claim of service connection for fibromyalgia, which was not accompanied by a waiver of AOJ consideration. See 38 C.F.R. § 19.37(b) (2016). This opinion addresses the issue of whether service connection for fibromyalgia is warranted on a direct basis without providing corresponding rationale. 38 C.F.R. § 3.159(c)(4). The other opinions in the file address the ionizing radiation theory aspect of the claim; however, in light of the March 2017 opinion from Dr. G.H., an additional VA opinion is needed from an appropriate provider. 

As noted above, the Veteran filed a notice of disagreement with the RO determination denying service connection for PTSD and depression. An October 2015 private adult psychiatric evaluation record shows the claim of service connection for fibromyalgia is interwined with these issues. The Board must remand these matters for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). 

Additional private and VA medical records should also be requested. 38 C.F.R. § 3.159(c). The October 2015 record mentions that the Veteran was referred to the writer of the adult psychiatric evaluation by VA Medical Center (VAMC) personnel at the "RH CBOC" (this could mean the Rock Hill Clinic). Dr. G.H.'s March 2017 letter also mentions existing Carolina Back and Spine records, as well as Vet Center records. On remand, all VA and private records should be requested and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records with the file, to include records from the RH CBOC or the Rock Hill Clinic.

2. Associate all Vet Center records with the file.

3. With any necessary assistance from the Veteran, request Carolina Back and Spine records. 

4. Responses regarding the above record requests should be provided and placed in the file. The Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1).

5. After the above development is completed, provide the file, to include a copy of this remand, to an appropriate provider. The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current fibromyalgia was incurred in active service. This opinion is needed in addition to the other opinions already given, which address the theory that fibromyalgia was developed at a later date due to exposure to ionizing radiation in service. In providing the opinion regarding direct service connection, the examiner should consider the following: 

* The Veteran's assertion that he has experienced symptoms of fibromyalgia since separation from service (see February 2010 statement); and 
* A March 2017 opinion letter from Dr. G.H. 

Complete rationale for all opinions expressed should be provided. If no opinion can be given, the examiner should explain why a determination cannot be made on the basis of the Veteran's statements. The opinion should be supported by citation to accurate facts and medical science. 

6. Issue an SOC regarding the issues of entitlement to service connection for PTSD and depression. If, and only if, the appellant timely perfects an appeal, the claims of service connection for PTSD and/or depression should be returned to the Board for adjudication.

If the claims of service connection for PTSD and/or depression are granted, the AOJ must develop the theory of whether fibromyalgia is secondary to those issues.

7. Readjudicate the claim(s). If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

